                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                Harrisonburg Division


 ATLANTIC COAST PIPELINE, LLC,

                               Plaintiff,

        v.                                           Case No. 5:18-cv-00060-NKM-JCH

 11.18 ACRES, MORE OR LESS, IN AUGUSTA
 COUNTY, VIRGINIA, et al.,

                               Defendants.


                   PLAINTIFF’S MOTION TO EXCLUDE/LIMIT
             THE OPINIONS AND TESTIMONY OF DENNIS W. GRUELLE

       Plaintiff Atlantic Coast Pipeline, LLC (“Atlantic”) moves to exclude or otherwise limit the

opinions and testimony of Dennis W. Gruelle (“Gruelle”), who is the real estate appraiser

designated as an expert by the Defendant landowners.          For the reasons discussed in the

accompanying brief, the Court should grant Atlantic’s motion and exclude or otherwise limit

Gruelle’s opinions and testimony.

Dated: February 20, 2020              ATLANTIC COAST PIPELINE, LLC
                                      By Counsel

                                      /s/ Kang He_________
                                      Richard D. Holzheimer, Jr. (VSB No. 40803)
                                      James J. Holt (VSB No. 78601)
                                      Kang He (VSB No. 89237)
                                      MCGUIREWOODS LLP
                                      1750 Tysons Boulevard, Suite 1800
                                      Tysons, Virginia 22102
                                      Telephone: (703) 712-5000
                                      Facsimile: (703) 712-5050
                                      rholzheimer@mcguirewoods.com
                                      jholt@mcguirewoods.com
                                      khe@mcguirewoods.com



                                                1
                               CERTIFICATE OF SERVICE

       I hereby certify that, on February 20, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will cause a copy to be served on the

following:

       Stephen J. Clarke
       WALDO & LYLE, P.C.
       301 West Freemason Street
       Norfolk, Virginia 23510
       Telephone: (757) 622-5812
       Facsimile: (757) 622-5815
       sjc@waldoandlyle.com


                                            /s/ Kang He
                                            Kang He




                                               2
